Case: 16-14418   Date Filed: 03/27/2017   Page: 1 of 6


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-14418
                         Non-Argument Calendar
                       ________________________

                        Agency No. A208-162-401



TAULANT MANELLI,

                                              Petitioner,

versus

U.S. ATTORNEY GENERAL,

                                              Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                        ________________________

                             (March 27, 2017)

Before MARCUS, JORDAN, and FAY, Circuit Judges.

PER CURIAM:
                Case: 16-14418      Date Filed: 03/27/2017      Page: 2 of 6


       Taulant Manelli, an Albanian national, petitions for review of the Board of

Immigration Appeals’ order adopting and affirming the immigration judge’s denial

of his application for asylum. Mr. Manelli argues that the BIA and immigration

judge improperly concluded that he failed to show that his membership in a

particular social group—consisting of members of his family—was one central

reason for any past or future persecution. Upon review of the record and

consideration of the parties’ briefs, we deny the petition.1

                                              I

       In support of his asylum application, Mr. Manelli stated that his family was

prominent in Albania and that members of his family were threatened by who he

believed to be associates of an Albanian mafia. Specifically, in early 2015,

Mr. Manelli’s father was approached by two or three men who assaulted him and

told him if he did not pay them a large sum of money, they would kill Mr. Manelli.

Later that day, Mr. Manelli fled Albania.

       Following Mr. Manelli’s arrival in the United States, the unidentified

individuals continued to pursue his family. During a recent attack, the individuals

severed his father’s left hand. Mr. Manelli alleges that the individuals had not been


1
  The petition also indicates that Mr. Manelli petitions for review of the BIA’s denial of his
applications for withholding of removal and protection under the Convention Against Torture.
Because he failed to raise any argument concerning these claims, however, he has abandoned
those issues. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d 1324, 1330 (11th Cir. 2004)
(“[A] legal claim or argument that has not been briefed before the court is deemed abandoned
and its merits will not be addressed.”).
                                              2
              Case: 16-14418     Date Filed: 03/27/2017   Page: 3 of 6


apprehended or punished and, due to pervasive corruption, the Albanian

government would be unwilling and unable to protect him. He contends that he

was targeted because of his relationship to his father, and if not for that

relationship, he could safely return to Albania.

                                          II

      We review the BIA’s decision as the final judgment unless the BIA

expressly adopts the immigration judge’s decision, in which case we will review

the decisions of both the BIA and the immigration judge. See Kazemzadeh v. U.S.

Atty. Gen., 577 F.3d 1341, 1350 (11th Cir. 2009). Factual determinations are

reviewed under the highly deferential substantial evidence test, which requires us

to “view the record evidence in the light most favorable to the agency’s decision

and draw all reasonable inferences in favor of that decision.” Adefemi v. Ashcroft,

386 F.3d 1022, 1027 (11th Cir. 2004). “We must affirm the BIA’s decision if it is

supported by reasonable, substantial, and probative evidence on the record

considered as a whole.” Id. (internal quotation marks and citation omitted). To

reverse factual findings, “we must find that the record not only supports reversal,

but compels it.” Mendoza v. U.S. Atty. Gen., 327 F.3d 1283, 1287 (11th Cir. 2003).

                                         III

      “An alien who arrives in or is present in the United States may apply for

asylum, which the Attorney General has discretion to grant if the alien meets the


                                          3
              Case: 16-14418     Date Filed: 03/27/2017   Page: 4 of 6


[Immigration and Naturalization Act’s] definition of a ‘refugee.’” Sepulveda v.

U.S. Atty. Gen., 401 F.3d 1226, 1230 (11th Cir. 2005). Under the INA, a “refugee”

is a person outside his country of nationality who is “unable or unwilling to return

to . . . that country because of persecution or a well-founded fear of persecution on

account of race, religion, nationality, membership in a particular group, or political

opinion.” 8 U.S.C. § 1101(a)(42)(A). To establish eligibility for asylum, the

applicant must establish either “(1) past persecution on account of . . . [one of

these] protected ground[s], or (2) a ‘well-founded fear’ that [his] . . . protected

ground will cause future persecution.” Sepulveda, 401 F.3d at 1230–31. Further,

the applicant must demonstrate that one of the statutorily protected grounds “was

or will be at least one central reason for persecuting” him. 8 U.S.C.

§ 1158(b)(1)(B)(i).

      Although Mr. Manelli presented evidence which could have supported a

finding of persecution, substantial evidence supports the BIA’s and immigration

judge’s determination that Mr. Manelli failed to show that his membership in a

particular social group was or would be one central reason for any past or future

persecution. Mr. Manelli testified that the attackers’ intention was “only money,”

and his cousin corroborated this assertion when he testified that the individuals

targeted the Manelli family due to its wealth. The record does not compel a finding

that the mafia had any animus toward the Manelli family itself. Rather, Mr.


                                          4
               Case: 16-14418    Date Filed: 03/27/2017    Page: 5 of 6


Manelli testified that if he did not leave, his family would have had to sell all their

properties to pay the attackers off. This statement permitted the immigration judge

and the BIA to conclude that the threats and attacks were about financial gain, and

if the attackers received the money, they would no longer seek to harm

Mr. Manelli or his family. Cf. Sanchez Jimenez v. U.S. Atty. Gen., 492 F.3d 1223,

1233–34 (11th Cir. 2007) (holding that petitioner demonstrated that his persecution

was motivated at least in part by a protected ground because, although the FARC

did demand financial support from him, it also targeted him because of his political

activities).

       The evidence permits a finding that Mr. Manelli was the victim of criminal

activity, not that he was or will be persecuted on account of his relationship to his

father or his family. See Ruiz v. U.S. Atty. Gen., 440 F.3d 1247, 1258 (11th Cir.

2006) (“[E]vidence that either is consistent with acts of private violence . . . , or

that merely shows that a person has been the victim of criminal activity, does not

constitute evidence of persecution based on a statutorily protected ground.”). The

record does not compel the conclusion that Mr. Manelli’s membership in a

particular social group was or will be at least one central reason for any past or

future persecution and, as such, the BIA and immigration judge properly

determined that Mr. Manelli failed to show that he was eligible for asylum.




                                          5
                  Case: 16-14418       Date Filed: 03/27/2017      Page: 6 of 6


                                                IV

         For the reasons stated above, we deny Mr. Manelli’s petition.

         PETITION DENIED. 2




2
    We thank Mr. Osorio for his pro bono representation of Mr. Manelli.
                                                 6